Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/19/2022 has been entered.
This Office Action is in response to the communication and claim amendment 10/19/2022; Claims 1, 3, 11, and 13 have been amended; Claims 8 and 18-20 have been canceled; Claims 22-24 have been added; Claims 1 and 11 are independent claims.  Claims 1-7, 9-17, and 21-24 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 10/19/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: Dennis, Keys, and Padilla fail to disclose, teach, or suggest “generate, by the authentication system, a credential asset comprising a digital-based proof of identification that includes a unique name of a robotic process,” “fetch, by the authentication system, one or more tokens for the credential asset using the unique name, the one or more tokens comprise one or more push tokens; one or more security tokens; and one or more session tokens,” “call, by the authentication system, a notification for each of the one or more tokens, wherein each notification corresponds to a push token of the one or more push tokens that is utilized to send a push notification,” “poll, by the authentication system, for a code of the credential asset,” and/or “utilize, by the authentication system, the code for an authentication between an online platform and the robotic process to run a job executed by the robotic process that accesses the online platform,” as recited by claim 1 (Applicant Remarks/arguments, pages 7-8, filed 10/19/2022).
        The Examiner disagrees with the Applicants. The Examiner respectfully submits that Dennis and Padilla does disclose some portions of the aforementioned limitations as the following:
Dennis discloses generate, by the authentication system, a credential asset (Dennis: abstract, Credentials of the deployment user are checked) comprising a digital-based proof of identification that includes a unique name of a robotic process (Dennis: abstract, a bot identification that identifies a specific preexisting bot; par. 0002, … requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1 will be required to access; par. 0013); 
fetch, by the authentication system, one or more tokens for the credential asset using the unique name (Dennis: par. 0013, The identified device employs the authorization token in retrieving the requested bot and in retrieving credentials associated with the authorized class of user; par. 0016, The run command is provided to node manager 212 resident on device 114. Also, resident on the device 114 is user session manager 214 which employs the user token(s) to obtain user credentials 115 from credential vault 218)
utilize, by the authentication system, the code for an authentication between an online platform and the robotic process to run a job executed by the robotic process that accesses the online platform (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot BR1; par 0022, Transmitting data from RPA system 10, through or beyond compliance boundary 234 via the Internet or via any other output device that would violate the security protocols established by the RPA system 10).
Padilla teaches wherein poll, by the authentication system, for a code of the credential asset (Padilla: par. 0037, Polling module 204 is configured to scan for and read an identification code from a data storage device (e.g. a credential or tag; par. 0038).
It is clear that the combination of Dennis and Padilla as a whole does teach the aforementioned limitations
b. Applicants argue: Keys and Padilla are completely unrelated to robotic processes, as evidenced by the complete omission of robot and automation from these references (Applicant Remarks/arguments, pages 7-8, filed 10/19/2022).
The Examiner respectfully disagrees with the Applicants as the following:
In response to applicant's argument that Keys and Padilla are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, They solve the same problem (See MPEP 2141.01 (a) [R-6] Analogous and Nonanalogous Art).
Applicants’ arguments with respect to claims 1-7, 9-17, and 21-24 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Regarding claim 22, claim 22 recites limitation “the digital-based proof of identification of the credential asset provides the unique name and birth information, manufacturing information, identification information, ….” in lines 1-3; however, the paragraph 0043 of the original specification recites “the credential asset can prove something about the user or device and can contain names (e.g. unique name), birth information, manufacturing information, identification …”  It is suggested that the claim should be further amended as ““the digital-based proof of identification of the credential asset provides the unique name, birth information, manufacturing information, identification information, ….”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, claims 1 and 11 recite the limitation: “fetch [] one or more tokens …; the one or more tokens comprise one or more push tokens; one or more security tokens; and one or more session tokens.” It’s unclear how “the one [or more] token[s]” could comprise three different other tokens (i.e., push token, security token and session token).  For the purpose of applying art, the Examiner interprets the aforementioned limitation to means “fetch one [or more] token[s].”
Regarding claims 2-7, 9-10, 12-17 and 21-24; claims 2-7, 9-10, 12-17 and 21-24 are dependent on either claim 1 or claim 11, and therefore inherit 35 U.S.C. 112 second paragraph issues of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over, Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016).
Regarding claim 1, Dennis teaches a computing device comprising: 
a memory (Dennis: par. 0025, memory) configured to store processor executable instructions for an authentication system; and 
at least one processor (Dennis: par. 0025, processor) coupled to the memory, wherein the at least one processor is configured to execute the authentication system to cause the computing device to: 
 generate, by the authentication system, a credential asset (Dennis: abstract, Credentials of the deployment user are checked) comprising a digital-based proof of identification that includes a unique name of a robotic process (Dennis: abstract, a bot identification that identifies a specific preexisting bot; par. 0002, … requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1 will be required to access; par. 0013); 
fetch, by the authentication system, one or more tokens for the credential asset using the unique name (Dennis: par. 0013, The identified device employs the authorization token in retrieving the requested bot and in retrieving credentials associated with the authorized class of user; par. 0016, The run command is provided to node manager 212 resident on device 114. Also, resident on the device 114 is user session manager 214 which employs the user token(s) to obtain user credentials 115 from credential vault 218);
utilize, by the authentication system, the code for an authentication between an online platform and the robotic process to run a job executed by the robotic process that accesses the online platform (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR 1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot BR1; par 0022, Transmitting data from RPA system 10, through or beyond compliance boundary 234 via the Internet or via any other output device that would violate the security protocols established by the RPA system 10).
Dennis does not explicitly disclose the one or more tokens comprise one or more push tokens; one or more security tokens; and one or more session tokens; call, by the authentication system, a notification for each of the one or more tokens, a push token of the one or more push tokens that is utilized to send a push notification.
However, in an analogous art, Santamaria discloses the one or more tokens comprise one or more push tokens (Santamaria: par. 0371; The token may take on various forms including, for example, unique ID relay session ID code, a digital certificate and/or a unique encryption key associated with the relay session.); one or more security tokens; and one or more session tokens (Santamaria: par. 0371; The token may take on various forms including, for example, unique ID relay session ID code, a digital certificate and/or a unique encryption key associated with the relay session.);
call, by the authentication system, a notification for each of the one or more tokens (Santamaria: par. 0137, If the push token is identified in the registration directory (e.g., by performing a query with the user ID), the push notification service 1050 can use the push token to transmit push notifications to a mobile device...), 
 wherein each notification corresponds to a push token of the one or more push tokens that is utilized to send a push notification (Santamaria: par. 0104, a utilizing push notification server the invitation request may also include mobile device A’s push token; par. 0141);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Santamaria with the method and system of Dennis to include the one or more tokens comprise one or more push tokens; one or more security tokens; and one or more session tokens; call, by the authentication system, a notification for each of the one or more tokens, a push token of the one or more push tokens that is utilized to send a push notification. One would have been motivated to enable securely linking a phone number and user identification code in a directory database. The method enables allowing users to be located by other users with a phone number or user ID, thus improving visibility of users on various network services (Santamaria: pars. 0001, 0409, 0436). 
Dennis and Santamaria do not explicitly disclose “poll, by the authentication system, for a code of the credential asset.”
However, in an analogous art, Padilla teaches wherein poll, by the authentication system, for a code of the credential asset (Padilla: par. 0037, Polling module 204 is configured to scan for and read an identification code from a data storage device (e.g. a credential or tag; par. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Padilla with the method and system of Dennis, and Santamari to include wherein poll, by the authentication system, for a code of the credential asset. One would have been motivated to use the reader utilizes an anti-passback mechanism for limiting a use of passback schemes to gain unauthorized access to an access-controlled area without a need for ground loops, optical sensors, or equipment commonly used for ensuring integrity of access control systems. The reader utilizes a tag inventory tracking mechanism associated with the anti-passback mechanism to prevent a tag that is occasionally read from data repeatedly sent to a panel (Padilla: abstract, pars. 0002-0003).
Regarding claim 2, the combination of Dennis, Santamari, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamari, and Padilla further discloses wherein the credential asset is generated in response to the robotic process of the at least one processor executing the job requiring the authentication (Dennis: par. 0016, The system 10 retrieves and provides to the selected device 114 the specified bot, seen as BR 1, from a bot repository 116. The system 10 also at 118 retrieves and provides to the selected device 114 the user credentials 115 required to run the specified bot BR1).
Regarding claim 7, the combination of Dennis, Santamari, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamari, and Padilla further discloses, wherein the credential asset saves data so that a local application of a user device and the robotic process communicate information (Dennis: par. 0003, retrieving credential associated with the authorized of user; par. 0016).
Regarding claim 10, the combination of Dennis, Santamari, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamari, and Padilla further teaches wherein a robotic process of the authentication system polls the credential asset for the code (Dennis: par. 0013, The bot deployment request includes a bot identification that identifies a specific preexisting bot encoded to perform predefined application level tasks that may be performed by a human user. The bot deployment request further includes an authorized class of user to execute the specific preexisting bot. Credentials of the deployment user are checked to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user.).
Regarding claim 11, claim 11 is directed to a method associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Regarding claim 21, the combination of Dennis, Santamari, and Padilla teaches computing device of claim 1. The combination of Dennis, Santamari, and Padilla further discloses wherein the digital-based proof of identification of the credential asset including the unique name but does not explicitly disclose includes a description field and a password field that collectively identify qualification, competence, or clearance for an associated user or device.
Although Dennis, Keys, and Padilla do not explicitly disclose wherein the credential asset including a description field, and a password field that collectively identify qualification, competence, or clearance for an associated user or device.
However, the additional features above can be easily derived from the features of Dennis (Dennis: abstract; par. 0002, requires a human user to deploy the bot with the user’s own credentials; par. 0016, the user credentials 115 may include login information (log ID, password) required for the application and other services 116 that the specified bot BR1 will be required to access).
Regarding claim 22, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamaria, and Padilla further discloses wherein the digital-based proof of identification of the credential asset provides the unique name and birth information, manufacturing information, identification information, or biometric information for an associated user or device (Dennis: par. 0017, … the command by deployment service 202 to device service 206 may also include identifiers for specific devices, or a blueprint of required devices).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over, Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Overholser et al. (“Overholser,” US 2020/0051067, published Feb. 13, 2020).
Regarding claim 3, the combination of Dennis, Santamari, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamari, and Padilla further teaches wherein the one or more push tokens comprise a unique key (Santamaria: par. 0371; The token may take on various forms including, for example, unique ID relay session ID code, a digital certificate and/or a unique encryption key associated with the relay session), access handle, or system object representing access control operations, wherein the one or more session tokens comprise a unique identifier of an interaction session (Santamaria: par. 0371; The token may take on various forms including, for example, unique ID relay session ID code, a digital certificate and/or a unique encryption key associated with the relay session).
Santamari does not explicitly disclose wherein the one or more security tokens comprise cryptographic tokens.
However, in an analogous art, Overholser discloses wherein the one or more security tokens comprise cryptographic tokens (Overholser: par. 0025, A security token 102 is a cryptographic token that represents a security).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Overholser with the method and system of Dennis, and Santamari, and Padilla to include “wherein the one or more security tokens comprise cryptographic tokens.” One would have been motivated to provide the compliance rule can be updated without modifying the security token itself, by storing the compliance rules outside of the security token. The system can ensure that any transaction involving the security token complies with the relevant Securities and Exchange Commission (SEC) regulations. The cost of fixing bugs in the code may be reduced (Overholser: par. 0054, 0056, 0058).
Regarding claim 13, claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over, Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Yacov et al. (“Yacov,” US 2018/0278746, published Sep. 27, 2018).
Regarding claim 4, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1.  Dennis, Santamaria, and Padilla do not explicitly disclose wherein the notification comprises a push notification uniform resource locator. 
However, in an analogous art, Yacov discloses wherein the notification comprises a push notification uniform resource locator (Yacov: par. 0029, PUSH notification includes a universal resource locator (URL)…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yacov with the method and system of Dennis, Santamaria, and Padilla to include wherein the notification comprises a push notification uniform resource locator. One would have been motivated to ensure that the caller can share sensitive information over the phone in secure manner with greater comfort to the caller, while preventing voice phishing effects (Yacov: pars. 0005, 0029).
Regarding claim 14, claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Vakil et al. (“Vakil,” US 2021/0124462, filed Apr. 8, 2020).
Regarding claim 5, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamaria, and Padilla discloses “call, by the authentication system, a notification for each of the one or more tokens” but does not explicitly disclose “causes a relay server in communication with the computing device and a user device.
However, in an analogous art, Vakil teaches wherein relay server in communication with the computing device and a user device (Vakil: par. 0045, A relay server 130 of the example system of FIG. 1 can be any server used for pushing notifications to user devices.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vakil with the method and system of Dennis, Santamaria, and Padilla to include “causes a relay server in communication with the computing device and a user device. One would have been motivated to use the console can give administrators control over which notifications, managed or unmanaged, are prioritized for display to users (Vakil: par.  0008).
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Mora (“Mora,” US 2020/0013500, published Jul. 3, 2019).
Regarding claim 6, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1.  The combination of Dennis, Santamaria, and Padilla discloses wherein the code is received and utilized by the authentication system but does not explicitly discloses “to update the credential asset in response to the notification.”
However, in an analogous art, Mora teaches wherein “to update the credential asset in response to the notification” (Mora: par. 0040, pushing notifications of required credential updates to user devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mora with the method and system of Dennis, Santamaria, and Padilla to include wherein the code is received and utilized by the authentication system to update the credential asset in response to the notification. One would have been motivated to perform registration and credential through a cloud interface may reduce the costs associated with on-site paperwork completion and credentialing and may provide a more positive user experience (Mora: par. 0006).
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Fujishima et al. (“Fujishima,” US 2021/0096940, filed Sep. 21, 2020).
Regarding claim 9, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1. The combination of Dennis, Santamaria, and Padilla discloses the at least one processor executing the job requiring the authentication but does not explicitly disclose “wherein the credential asset is deleted by the robotic process.”
However, in an analogous art, Fujishima discloses wherein the credential asset is deleted by a robotic process (Fujishima: par. 0129, When it is determined that a process name of the robot service 150 is deleted from the process list 170, the collecting agent 160 determines that the robot service 150 is finished, and finishes the recording of the desktop screen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujishima with the method and system of Dennis, Santamaria, and Padilla to include wherein the credential asset is deleted by the robotic process of the at least one processor executing the job requiring the authentication. One would have been motivated to move image data is efficiently extracted at the time of error occurrence. The user or the technical supporter can easily check an operation content of a screen at the time of error occurrence by viewing a moving image reproduced based on the moving image data, and efficiently investigate a cause of the error occurrence along with the script and the operation log (Fujishima: pars. 0026, 0046).
Regarding claim 19, claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Janik et al. (“Janik,” US 2021/0006064, filed Jul. 3, 2019).
Regarding claim 23, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1.  The combination of Dennis, Santamaria, and Padilla discloses wherein the call for the notification is made to a user device but does not explicitly causing the user device to display the notification.  
However, in an analogous art, Janik discloses the user device to display the notification (Janik: par. 0068, display a notification message on a display screen and/or transmit a notification message to a user device, such as a mobile device, a tablet, a laptop, etc. wirelessly and/or via a wired connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Janik with the method and system of Dennis, Santamaria, and Padilla to include wherein the call for the notification is made to a user device and causes the user device to display the notification. One would have been motivated to provide a transient monitoring circuit that predicts failures of power surge devices by monitoring power surges (Janik: par. 0003).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (“Dennis,” US 2020/0310844, filed Mar. 31, 2019) in view of Santamaria et al. (“Santamaria,” US 2013/0244614, published Sep. 19, 2013), further in view of Padilla et al. (“Padilla,” US 2016/0092666, published Mar. 31, 2016), and Mutula et al. (“Mutula,” US 2017/0282374, published Oct. 5, 2017).
Regarding claim 24, the combination of Dennis, Santamaria, and Padilla teaches the computing device of claim 1.  The combination of Dennis, Santamaria, and Padilla further discloses wherein each notification corresponds to a push notification, by on a push token of the one or more push tokens, to a user device (Santamaria: par. 0104, a utilizing push notification server the invitation request may also include mobile device A’s push token; par. 0141) but does not explicitly disclose when the robot process encounters multi-factor authentication.   
However, in an analogous art, Matula discloses authenticating the robot process interaction multi-factor authentication (Matula: par. 0013, In addition to movement interaction sequences, the robot may be a local agent to accept and authenticate other forms of voice, visual, and interaction multi-factor authentication. Notifications can be provided by robots, agents, and customers as authentication and testing take place.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matula with the method and system of Dennis, Santamaria, and Padilla to include wherein each notification corresponds to a push notification, by on a push token of the one or more push tokens, to a user device when the robot process encounters multi-factor authentication . One would have been motivated to provide the processor which causes or performs pre-provisioning, provisioning, pre-deployment, deployment and post-deployment procedures so as to ensure security of the configured robot, a user, a service area and other persons, property and data, thus ensuring safe operation of the robot (Matula: pars. 0006. 0141).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439

October 28th 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439